Citation Nr: 0716856	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, including depression and post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
October 1986.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which reopened the veteran's 
claim and denied service connection for depression.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board of Veterans' Appeals must initially address the 
issue of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  


FINDINGS OF FACT

1.  The RO in an October 1994 rating decision denied service 
connection for depression.  The veteran was notified his 
claim was denied by the RO in a November 1994 letter.  The 
veteran did not appeal.  

2.  The RO in an April 1996 rating decision reopened the 
claim for service connection for a psychiatric disorder and 
again denied the claim.  The veteran was notified by the RO 
his claim was denied in an April 1996 letter.  

3.  The evidence submitted since April 1996 is cumulative and 
redundant.  It consists of additional post service records of 
diagnosis and treatment for depression and statements of the 
veteran.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 3.104, 20.1103 (1995).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, including depression and post-traumatic stress 
disorder.  38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

During the pendency of the veteran appeal regulations 
defining "new and material evidence" and clarifying the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied claim were amended.  38 C.F.R. 
§§ 3.156(a) and 3.159(c).  The provisions of 38 C.F.R. § 
3.156 were changed only for claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2003)).  The appellant's request to reopen 
his claim was filed in October 2000.  Therefore, the 
"older" version applies.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  

In October 2000, the RO received the veteran's claim for his 
"evaluation for service connection of depression due to 
stressors that happened in active duty."  He requested the 
RO obtain his records of treatment from the VA Outpatient 
Clinic in Panama City.  In October 2002 the RO wrote the 
veteran that they had requested those records.  The RO 
received the records in March 2001.  In June 2001 the RO sent 
the veteran a letter regarding his claim for "service 
connection for PTSD."  The letter informed the veteran of 
the evidence necessary to support his claim and of how VA 
could assist in developing evidence to support the claim.  As 
the neither VA records from Panama City or the claims folder 
included any diagnosis of PTSD, only diagnosis of depression 
or anxiety, the RO adjudicated the claim as one of service 
connection for depression in the November 2001 rating 
decision and denied the claim.  

The veteran filed his notice of disagreement in February 
2002.  He asserted that while stationed at Reese Air Force 
Base (AFB) from 1984 to 1986 he was having difficulties with 
his marriage and went to counseling for the problem.  The 
counselor sent him to the Alcohol Abuse Clinic at Sheppard 
AFB.  He contended that his wife and the counselor had an 
affair and that as a result he went into an overwhelming 
state of depression.  In subsequent correspondence to VA the 
veteran has asserted that VA did not obtain his records of 
treatment at the Mental Health clinic or his records of 
inpatient treatment.  In addition, he has asserted VA did not 
request or obtain his records from the Social Security 
Administration.  

Both of those allegations are untrue.  The service medical 
records in the claims folder include both the records of his 
counseling sessions in service and the records noting his 
hospitalization for treatment of alcohol abuse and the 
Narrative Summaries of both hospital admissions.  Those 
records clearly indicate the veteran had an alcohol abuse 
problem which led to marital difficulties and to his being 
picked up at the Non-Commissioned Officers Club for failure 
to obey an order related to alcohol abuse.  The veteran was 
hospitalized for a total of 31 days for detox and treatment 
of alcohol abuse.  The Narrative Summaries of those 
hospitalization do not include any findings of depression or 
any other psychiatric symptomatology.  They address alcohol 
abuse.  Subsequently, (a year later), the veteran was 
examined prior to his separation from the service.  No 
psychiatric disorder was found and the veteran denied any 
history of depression at separation.  The first record of any 
diagnosis of a psychiatric disorder other than alcohol abuse 
in the claims folder is an April 1994 VA examination report 
which included diagnosis of chronic alcohol abuse, 
polysubstance abuse including cocaine and marijuana and an 
anxiety disorder, rule out organic mood disorder.  The 
earliest post service treatment referred to in the claims 
folder is counseling at Chautauqua Offices of Psychotherapy 
and Evaluation, Inc. (COPE) in 1988.  The claims folder does 
not include any diagnosis of PTSD.  

The claims folder includes the veteran's VA records of 
treatment at Panama City, Pensacola, and Gulfport and records 
from the Social Security Administration.  His records from 
the Life Management Center of Northwest Florida and records 
of treatment at COPE dated from 2001 are also in the record.  
In May 2005 the custodian of the records for COPE informed VA 
that any records at COPE dated prior to May 2001 had been 
destroyed.  

The only records identified by the veteran which have not 
been obtained are those of Dr. Khan.  The veteran stated he 
was treated by Dr. Khan in 1997 for anxiety and depression.  
A September 2006 letter from the RO to the veteran indicates 
they located the address of Dr. Khan and forwarded a release 
for the veteran to sign to obtain records form Dr. Khan.  A 
careful review of the claims folder indicates that the 
treatment from Dr. Khan was at COPE and a copy of the letter 
indicating the veteran's records dated prior to May 2001 had 
been destroyed is attached to the release returned and signed 
by the veteran.  

In October 2003, the RO issued a statement of the case (SOC) 
to the veteran which entitled the issue as whether new and 
material evidence had been submitted to reopen the claim for 
service connection for depression.  It included the correct 
regulation defining new and material evidence.  The Decision 
Review Officer in the October 2003 SOC readjudicated the 
claim and explained that there was no diagnosis in service of 
depression.  The RO issued statements of the case to the 
veteran in June 2006 and October 2006.  

The veteran has also asserted in the alternative that his 
depression is related to his service connected eye disorder.  

The claims folder includes documentation from the Florida 
Department of Corrections that reveals the veteran was 
sentenced in July 2004 to 13 years for manslaughter committed 
while driving under the influence.  The veteran is currently 
incarcerated.  

After reviewing the claims folder the Board has concluded it 
is clear the veteran has no additional evidence of any 
symptoms of a psychiatric disorder in service.  Instead each 
time his claim is denied, he alters his contentions to 
include a new "event" which he indicates triggered his 
depression.  The events have incurred seeing someone attacked 
with a machete, his wife committing adultery, and now a claim 
for service connection for depression secondary to his 
service-connected eye disorder.  

All of these theories do not change the fact that there are 
no references in the service medical records to any 
psychiatric symptoms in service other than marital problems, 
anger management and alcohol abuse.  The Board is aware that 
lay evidence of service incurrence may be sufficient to 
establish service connection, but not when the veteran was 
hospitalized for 31 days, observed, evaluated and counseled 
and no symptoms were noted and the veteran himself denied any 
history of depression at the time of separation.  

While the notice to the veteran in this case does not 
explicitly comply with the requirements of Kent, the Board 
can find no benefit to the veteran in remanding the claim.  
There has been extensive factual development of the claim.  
The veteran's service medical records do not indicate any 
gaps in the record and the records of mental health treatment 
and hospitalization are documented.  The veteran himself at 
service separation denied any history of depression.  The 
Board has noted the veteran's attempts to supply evidence of 
in-service incurrence of a psychiatric disorder by reporting 
events he claims occurred in service which he contends caused 
him to develop depression.  His assertions would be relevant 
if there was any current diagnosis of PTSD, there is none.  
Even though the veteran has reported to his medical care 
providers the incidents he claims were stressful the 
diagnoses did not include PTSD, but ongoing diagnosis of 
depression, anxiety and mood disorder.  

As the evidence necessary to support the veteran's claim is 
not evidence of current diagnosis but in-service symptoms of 
depression or anxiety, and the service medical records appear 
to be complete, there is no basis for assuming that any 
additional notice to the veteran would result in his 
submitting new and material evidence that would reopen the 
claim.  Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
is harmless error.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1995); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  

Factual Background and Analysis.  The RO denied service 
connection for depression in October 1994 and April 1996 
rating decisions.  The veteran was notified his claims were 
denied by the RO and did not appeal those decisions.  In 
October 2000 the veteran requested his claim be reopened.  In 
November 2001 the RO reopened and denied the claim.  The 
veteran appealed to the Board.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  For that reason the Board has compared the 
evidence submitted prior to April 1996 with the evidence 
submitted subsequent to that date.  

In April 1996, the claims folder included the veteran's 
service medical records.  They included a Report of Medical 
Examination in May 1981 and physical inspection in January 
1982 at service entrance.  No psychiatric disorder was noted.  
Service medical records dated in January 1985 indicate that 
the Social Action Rehabilitation Committee at Reese AFB 
recommended the veteran be sent for alcohol treatment.  In 
May 1985 a mental health evaluation noted the veteran had 
been fighting with his wife for the last six months.  The 
veteran was drinking one to one and a half cases per weekend.  
He had been in the Philippines for two years and was drunk 
four nights a week.  He had been at Reese for one year and 
been picked up by the police at the NCO club and the police 
had been to his house on two occasions.  The diagnosis was 
continuous alcohol abuse.  The veteran was seen in the Mental 
Health clinic in May and June 1985.  June 1985 notes reveal 
he was in the anger control group.  In June 1985, the veteran 
was admitted to the hospital at Reese and then transferred 
for admission to the Psychiatric Unit at Sheppard SAFB for 
detox and treatment of alcohol abuse.  His records from Reese 
indicate the veteran felt his home problems were secondary to 
his ethanol abuse.  The Narrative Summary of his 
hospitalization at Sheppard includes a mental status 
examination which noted the veteran's mood was quiet and his 
affect was appropriate.  The veteran was hospitalized for 28 
days.  The diagnosis was alcohol abuse continuous, in 
remission.  At separation examination in September 1986 no 
psychiatric disorder was noted.  On his Report of Medical 
History in September 1986 the veteran did not indicate he had 
any history of depression or nervous trouble of any sort.  
When asked if he had been treated for any mental condition, 
the veteran listed his hospitalizations at Reese and 
Sheppard.  

Also in the claims folder in April 1996, was the report of a 
December 1994 VA psychiatric evaluation.  The veteran told 
the VA examiner his problems started in 1982 to 1984 when he 
was stationed at Clark AFB in the Philippines.  He reported 
that as there was nothing much to do during his hours off, he 
started drinking every day, which had progressively 
increased.  He claimed he had frequent blackouts, headaches, 
tremors and shakes from his drinking.  When his tour ended he 
was sent to Reese where he entered alcohol rehab.  The 
veteran has reported he was separated for failure to meet 
rehabilitation standards for alcohol abuse.  After service 
his drinking continued.  In 1988 his wife left him.  His 
drinking increased and included use of marijuana, cocaine and 
other pills which he got on the street.  He told the VA 
examiner he had not been hospitalized or received any care or 
treatment.  The diagnoses included alcohol and polysubstance 
abuse, and an anxiety disorder.  

A March 1995 psychological evaluation from the Life 
Management Center of Northwest Florida noted the veteran had 
received counseling at COPE in 1988.  The veteran reported 
becoming depressed since his wife left him.  The veteran's 
history included DUI's, and continuing alcohol and substance 
abuse.  The diagnoses included dysthymic disorder (reactive 
depression), substance abuse, alcohol abuse and cocaine by 
history.  

The evidence submitted since April 1996 includes records of 
treatment from the VA at Pensacola, Panama City and Gulfport.  
They include diagnoses and treatment for depression and 
anxiety.  Also submitted were additional records from Life 
Management Center of Northwest Florida and COPE.  They also 
included treatment for alcohol and substance abuse and 
diagnoses of a depressive disorder, an anxiety disorder and 
an adjustment disorder.  

The records in the claims folder in April 1996 included 
evidence of current diagnoses of anxiety and a mood disorder.  
The additional records submitted since April 1996 are merely 
redundant and cumulative as they only present more evidence 
of post service diagnoses and treatment for depression, and 
alcohol and substance abuse.  They do not offer any evidence 
of an acquired psychiatric disorder in service or any nexus 
between the currently diagnosed depression and service.  In 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the United 
States Court of Veterans Appeals defined the a statutory 
terms "new" and "material".  Evidence is "new" if it is not 
"merely cumulative of other evidence on the record."  The 
Board has concluded the medical evidence submitted is not 
new.  

The Board also considered whether the statements of the 
veteran are new.  His statements are new.  The veteran did 
not submit any contentions or explanation as to the basis for 
his claims prior to April 1996.  They are not material.  They 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  They consist 
primarily of his contention he was treated for depression in 
service.  When that assertion is considered in connection 
with evidence previously assembled which included the veteran 
contemporaneous service medical records which only revealed 
alcohol abuse in service, his statements are not so 
significant they must be considered to fairly decide the 
merits of the claim.  As to the veteran's statements 
recounting events in service which he claims were 
distressing, they are not particularly relevant to the issue 
of service connection for depression, and there is no 
diagnosis of PTSD.  The Board has also discounted the 
veteran's statement his service-connected eye disorder caused 
his depression.  When considered with evidence previously 
assembled it is clearly an attempt simply to reopen his claim 
by offering another alternative theory of entitlement.  There 
is a distinction between lay evidence offered by a veteran 
which includes his personnel observations of his symptoms, or 
a recounting of an event, and attempting to provide a nexus 
between the development of a disorder and some event.  
38 C.F.R. § 3.159 (2006).  In determining whether evidence is 
new and material, "the credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510 (1992).  
While the Board is aware that evidence submitted in 
conjunction with claims to reopen is assumed to be credible, 
it is not assumed to be competent.  The statements of the 
veteran are new, but not material.  

New and material evidence has not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder, including depression and PTSD.  


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for an acquired psychiatric 
disorder, including depression and PTSD, is not reopened, and 
the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


